DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,630,229 in view of U.S. Patent Publication 2008/0302407 to Kobayashi.  ‘229 claims the structure of the instant application with arms, leg, screws, serrations, brackets for solar panel mounting except an arm bottom lower than another arm bottom.  Kobayashi discloses a panel mount with one arm having a lower bottom than an opposite arm (Kobayashi fig. 2: 23 below 12).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Dickey by using an arm of different hieght in rder to mount panels in a sloping manner or to provide a more secure fitment as Kobayashi discloses multiple arms for stronger fitment.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 6, 7, 9, 10, 13, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0171785 to Dickey in view of U.S. Patent Publication No. 2008/0302407 to Kobayashi.  

Regarding claims 5 and 16, Dickey discloses the end of the vertical extensions having a fastener channel with a fastener coupling the clamp to the distal end (fig. 1: channel 32 and fastener 120, 122). 
Regarding claims 6, 7, Dickey discloses end mounting clamps (fig. 9) to couple edges of panels, the clamps having bottom flanges (fig. 9: 46, 48), top flanges (88, 90) overhanging the bottom flanges, a slot in between, the top flanges connected to the distal end of the vertical extension of the mounting bracket (see 24 secured to 22) and an end extension (56, 60) coupling the ends of the bottom and top flanges together.

Regarding claim 13, claim 13 is rejected for reasons cited in the rejection of claim 1, and is an obvious means of mounting solar panels with the system claimed in the rejection of claim 1.
Claim 17 is rejected for reasons cited in the rejections of claims 1, 6 and 13.

Claims 2, 3, 4, 8, 11, 12, 14 and 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0171785 to Dickey in view of U.S. Patent Publication No. 2008/0302407 to Kobayashi further in view of U.S. Patent Publication No 2015/0113889 to Stapleton.
Regarding claims 2, 11 and 14, Dickey discloses set screws for securing panels (fig. 12: 206), but not for contacting the panel.  The applicant should note that the screws of Dickey is inherently capable of contacting a panel.  Even so, Stapleton discloses set screws for solar panel mounting (fig. 5: 55).  It would have been obvious to one in the art to combine the set screw of Stapleton with Dickey in order to better secure the panel.
Regarding claims 3 and 12, Dickey does not disclose the use of serrations.  Stapleton discloses the use of serrations (para 0022).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Dickey by using serrations in order to better grip the panels.
Regarding claims 4 and 15, Dickey does not disclose the use of a ground wire coupled to the system.  Stapleton discloses the use of a ground wire (para. 0022).  It 
Regarding claim 8, Dickey does not disclose the use of aluminum for the system.  Stapleton discloses the use of aluminum (para 0029).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Dickey by using aluminum, as disclosed by Stapleton, in order to resist weathering and reduce weight.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571) 272-6846.  The examiner can normally be reached on Monday-Friday from 7:30 am to 4:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner, can be reached at (571) 272-6754.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633